Citation Nr: 1126201	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  04-05 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active duty service from April 1972 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In September 2006 and April 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration.  

The Board notes that the Veteran originally filed a claim for service connection for PTSD.  However, in September 2006 and again in April 2010, the Board recharacterized the issue as a claim for service connection for an acquired psychiatric disorder, to include PTSD, as his post-service medical records documented diagnoses of both major depressive disorder and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board then sought opinions regarding major depressive disorder.  To further clarify the issue, the Board will now recharacterize it as a claim for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  

The Board notes that the Veteran submitted a statement in July 2010 in which he discussed a knee disorder and a back disorder.  It is unclear as to whether he intended to file a claim for service connection for a knee disorder and for an increased evaluation for his service-connected back disability.  Nevertheless, those matters are not currently before the Board because they have not been adjudicated by the RO and prepared for appellate review.  Accordingly, the issues of entitlement to service connection for a knee disorder and to an increased evaluation for his service-connected back disability are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  Further development is required. 

In September 2006, the Board remanded this case to afford the Veteran a VA examination.  The examiner was asked to identify all current psychiatric diagnoses, and for each disorder identified, render an opinion as to whether it was at least as likely as not related to service.  If a diagnosis of PTSD was deemed appropriate, the examiner was also asked to opine as to whether the PTSD was caused by one of the Veteran's reported stressors.  

In November 2009, the Veteran underwent a VA examination at which time the examiner concluded that he did not have PTSD.  Instead, he was assessed as having major depressive disorder.  However, the examiner did not provide an opinion as to whether the Veteran's major depressive disorder was caused by his period of active service.  As such, there was not substantial compliance with the September 2006 remand.  

In April 2010, the Board remanded the case a second time to obtain an additional opinion specifically addressing the Veteran's major depressive disorder.  The examiner was directed to opine as to whether the "Veteran currently has any psychiatric disorder, to include PTSD and/or major depression, that had its onset during his active service."  In addition, the Board noted that Dr. W. G., a VA psychiatrist, submitted statements in July 2008 and June 2009 indicating that he had been treating the Veteran for prolonged PTSD.  He opined that the Veteran's service treatment records showed treatment for psychiatric symptoms, such as anxiety, depression, and insomnia, and stated that these symptoms had continued and increased in severity since service.  In short, Dr. W. G. concluded that the Veteran had symptoms of PTSD that began in service and continued up to the present.  On remand, the Board directed the VA examiner to specifically comment on Dr. W. G.'s two letters.  

In December 2010, the Veteran underwent a second VA examination.  The examiner provided a detailed description of the Veteran's psychiatric symptoms, including a statement as to which symptoms were attributable to his PTSD and which were attributable to his major depressive disorder.  He also opined that the Veteran's symptoms were consistent with PTSD and stated that they did not begin until he was exposed to trauma during service.  However, he did not address Dr. W. G.'s two letters, and no opinion was provided regarding the etiology of the Veteran's major depressive disorder.  Thus, there was not substantial compliance with the April 2010 remand.  

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  Therefore, in effort to comply with the prior remands, the Board finds that an additional medical opinion is necessary for the purpose of determining the nature and etiology of any psychiatric disorder that may be present.

Moreover, during the pendency of the appeal, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the provisions of 38 C.F.R. § 3.304(f) were amended by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In this case, the Veteran has not been notified of these regulatory amendments.  Therefore, the RO should take this opportunity to provide the Veteran with the amended regulation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's claims folder to the December 2010 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any psychiatric disorders that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.   

It should be noted that the Veteran was treated for nervousness in January 1973, insomnia in June 1974, depression in July 1975, and anxiety at his December 1975 separation examination.  The examiner should also review Dr. W. G.'s July 2008 and June 2009 statements.

The examiner should identify all current psychiatric disorders.  For each disorder identified other PTSD, including major depressive disorder, the examiner should state whether the disorder manifested in service or whether it is at least as likely as not the disorder is otherwise causally or etiologically related to the Veteran's military service, including his symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

With respect to PTSD, the RO should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. The examiner should also determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should comment upon the link between the current symptomatology and one or more of the in-service stressors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The RO must review the claims file and ensure that the foregoing development action, as well as any other development that may be in order, have been conducted and completed in full.  The RO should review any requested examination report to ensure that it is in complete compliance with the directives of this remand.  If any supplied examination report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998). 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth all applicable laws and regulations, including the recently amended provisions of 38 C.F.R. § 3.304(f).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



